DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 07/19/2022 has been approved.  

Allowable Subject Matter
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A surgical implant, including: a flexible filament body having a plurality of openings, the flexible filament body having a central longitudinal axis extending between a first terminal end and a second terminal end to define a first length of the flexible filament body measured when the flexible filament body is approximately in a straight line; and a suture filament extending between a first end and a second end thereof, through the plurality of openings formed in the flexible filament body and forming at least one loop; wherein the flexible filament body is reconfigurable between an unactuated configuration and an anchoring configuration in which the flexible filament body has a collapsed configuration with the plurality of openings being located closer to one another than they were in the unactuated configuration, the flexible filament body in the anchoring configuration having a second length that is measured as approximately a diameter of the flexible filament body when it is in the collapsed configuration, the first length being greater than the second length.  *This claim is made allowable due to a properly filed Terminal Disclaimer.*
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774